PER CURIAM.
The petition for belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j) is hereby granted. Petitioner shall be allowed a belated appeal of the August 14, 2000, order on remand issued in Leon County Circuit Court case number R1997-3127AF. This cause is remanded to the trial court with directions to treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
ERVIN, BOOTH and KAHN, JJ., concur.